Citation Nr: 1430499	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition (claimed as nervous breakdown).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1969 to August 1969.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2010, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The Veteran says he has an acquired psychiatric disorder of service origin, and claims service connection is warranted.  The file reflects that the Veteran has a diagnosis of bipolar disorder, and that in June 1969 the Veteran had an incident in which he became violent on a flight and assaulted a stewardess, for which he was later hospitalized at the U.S. Navy Hospital in St. Albans, New York (St. Albans).

In December 2013, the Board remanded the case for further development, including to obtain the Veteran's pertinent medical records from St. Albans and to afford the Veteran a VA examination on his claimed condition after receipt of those records.

The Board's December 2013 instructed that the Veteran's St. Albans medical records be obtained prior to the scheduling and affording the Veteran' VA.  These records were received subsequent to a January 2014 VA examination, on February 2014.  Indeed, the VA examiner indicated that the Veteran's St. Albans records were not available for review.  Therefore, an addendum opinion which considers these records must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance of remand orders).

Furthermore, the January 2014 VA examiner provided a negative etiology opinion that includes as a basis a finding that the June 1969 incident was a manifestation of a psychiatric condition, but that the Veteran's acquired psychiatric conditions preceded service and were not aggravated by it.  

The Veteran argues, however, that the presumption of soundness applies, see March 2008 notice of disagreement, and the Veteran's entrance examination indeed lacks a finding of a psychiatric condition upon entry into service.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Because the Veteran's entrance examination does not reflect a finding of a psychiatric condition, the presumption of soundness attaches, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the Veteran's right knee disorder was both pre-existing and not aggravated by service. 

 The January 2014 VA examiner summarily found that the Veteran's psychiatric conditions-manifested in the June 1969 incident-"predated his enlistment . . . [and] [n]either condition was aggravated by his military service."

The Board acknowledges that the January 2014 VA examiner's opinion seeks to further a finding that the Veteran's psychiatric conditions had pre-existed service and were not aggravated by service.  However, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that a veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Thus, the Board finds that the VA examiner must further an opinion that reflects the foregoing standard. 

Finally, as a basis for his negative etiology opinion and addressing a November 2013 private opinion by Dr. A. B., the January 2014 VA examiner furthered a conclusion that the "[i]t is highly unlikely that the mego (sic) doses of medication that [the Veteran] had been given during his time at boot camp were causative factors in his assault on the stewardess."  The Veteran's representative argues that this opinion is inadequate because it lacks a sufficient rationale, see April 2014 Appellate Brief, and the Board agrees.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

For the foregoing reasons, the claims file should be returned to the January 2014 examiner, if available, to obtain an addendum opinion to consider the Veteran's St. Albans medical records, address whether the Veteran's psychiatric conditions clearly and unmistakably pre-existed service and clearly and unmistakably were not aggravated beyond the natural progress of the disorder during service, and provide a rationale on his negative finding regarding Dr. A. B.'s November 2013 theory. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the Veteran's January 2014 VA examination for review and a supplemental addendum, or to a qualified medical professional if the examiner is unavailable. 

If the examiner determines that another examination is necessary, one should be scheduled.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The examiner is requested to specifically address the following:

(a) Review the Veteran's St. Albans medical records.

(b) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's acquired psychiatric disorder(s) found on examination was incurred in or is otherwise related to service, including the June 1969 incident.

(c) Does the Veteran have a current psychiatric condition that was present during service?  If so, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with a pre-existing psychiatric condition?

(d) If the answer is subsection (c) is yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing psychiatric condition WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no permanent increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.

(e) Address the megadose-of-medication causation theory provided by Dr. A. B. in November 2013.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



